Per Curiam:
This was an appeal from the decree of the court below upon a bill filed by the commonwealth, refusing to restrain the defendant from maintaining a nuisance in the form of an obstruction to a public highway.
There is no doubt of the right of the attorney-general to file such a bill, nor of the jurisdiction of the court to entertain it; but it is equally well settled that, when the facts are disputed, they should first be settled by a trial at law. It is true, where the right is clear, and the injury irreparable, a court will not always await the tardy action of a court of law. In this case it appears the right has been settled at law, and it was settled in favor of the defendant. An indictment had been found against him for maintaining this nuisance, No. 63 August Term 1888, in the Quarter Sessions of Westmoreland county, upon which indictment he was acquitted by the verdict of the jury. It may be, as is suggested in appellant’s paper-book, that the fact that the bridge in question had been allowed to remain for nearly twenty years without objection, may have had some weight with the jury. We cannot say they would not be entitled to consider it, and we are quite sure it is a circumstance a chancellor would not wholly overlook, while it is by no means conclusive; but, when we couple this fact with the verdict of a jury in a trial at law in favor of the defendant, we can readily see why the court below refused the injunction.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.